DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s amendments to the claims have overcome the claim objections and 112 rejections lodged in the previous office action.  
Applicant has amended claim 1 to read “wherein the three dimensional braided structure includes the carbon fibers and the ceramic fibers, the fibrous core incorporating the carbon fibers which are interwoven in the three dimensional braided structure, and by interweaving the carbon fibers the integrity of the braided structure is not compromised when the carbon fibers are removed, with the ceramic fibers intact and the removal of the carbon fibers resulting in the cooling passages; and wherein the fibrous core has a porosity greater than the porosity of the ceramic matrix composite shell”.  
Applicant generally argues that Uskert fails to teach the above limitation.  Examiner respectfully disagrees.  Uskert explicitly teaches a three dimensional braided structure(core 102, 110; Col 2, ll. 55-64) having ceramic and carbon fibers(Col 4, ll. 14-16; Col 7, ll. 10-17).  Uskert additionally teaches, the fibrous core has a porosity greater than the porosity of the ceramic matrix composite shell(at least a portion of the core has a porosity of >75%; Col 3, ll. 9-30, which is greater than at least a portion of the ceramic matrix composite shell which is impervious to airflow (i.e. has a porosity of 0%); Col 7, ll. 10-11).  However, the remainder of the above limitation, “by interweaving the carbon fibers the integrity of the braided structure is not compromised when the carbon fibers are removed, with the ceramic fibers intact and the removal of the carbon fibers resulting in the cooling passages” is a product-by-process limitation.    
The prior art discloses a product which reasonably appears to be either identical with or only slightly different than a product claimed in a product-by-process claim, a rejection based alternatively on either section 102 or section 103 of the statute is eminently fair and acceptable. As a practical matter, the Patent Office is not equipped to manufacture products by the myriad of processes put before it and then obtain prior art products and make physical comparisons therewith.” Additionally, Applicant has not provided any evidence that the cooling hole of the invention differs from the prior art cooling hole in non-obvious way as result of the process of making the cooling hole. (see MPEP 2113)
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 recites the limitation "cooling passages defined by carbon fibers removed from the three dimensional braided structure", “the three dimensional braided structure includes the carbon fibers and the ceramic fibers”, and “…when the carbon fibers are removed”.  The scope of the claim is unclear as it appears both an intermediate product and a final product are being claimed in the same claim.  Since the three dimensional braided structure is claimed as both including and not including the carbon fibers one of ordinary skill in the art would be unable to ascertain the scope of the claimed invention, rendering the claim indefinite.
Claims 2-10 are also indefinite by virtue of their dependency on Claim 1.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Uskert et al. (US 97939157), hereinafter: “Uskert”.
In Reference to Claim 1
Uskert teaches:
A ceramic matrix component(100; Col 3, ll. 30-42) having a fibrous core(102, 110; Col 3, ll. 30-42; Col 2, ll. 55-64) and a ceramic matrix composite shell(112; Col 3, ll. 49-67) surrounding at least a portion of the fibrous core(Fig 2) wherein the fibrous core has a three dimensional braided structure(Col 2, ll. 55-64) having ceramic fibers(Col 2, ll. 55-64) and cooling passages(110) defined by carbon fibers removed from the three dimensional braided structure of the fibrous core(product-by-process limitation, see below); 
wherein the three dimensional braided structure includes the carbon fibers and the ceramic fibers(Col 4, ll. 14-16; Col 7, ll. 10-17), the fibrous core incorporating the carbon fibers which are interwoven in the three dimensional braided structure(Col 2, ll. 55-64), and by interweaving the carbon fibers the integrity of the braided structure is not compromised when the carbon fibers are removed(intended result and product-by-process limitation, see below), with the ceramic fibers intact and the removal of the carbon fibers resulting in the cooling passages(product-by-process limitation, see below); and 
wherein the fibrous core has a porosity greater than the porosity of the ceramic matrix composite shell(at least a portion of the core has a porosity of >75%; Col 3, ll. 9-30, which is greater than at least a portion of the ceramic matrix composite shell which is impervious to airflow (i.e. has a porosity of 0%); Col 7, ll. 10-11).
The limitations “cooling passages defined by carbon fibers removed from the three dimensional braided structure of the fibrous core” and “by interweaving the carbon fibers the integrity of the braided structure is not compromised when the carbon fibers are removed, with the ceramic fibers intact and the removal of the carbon fibers resulting in the cooling passages”, are product-by-process limitations.  It has been held in re Brown, 459 F.2d 531,535, 173 USPQ 685, 688 (CCPA 1972). “[I]t is the patentability of the product claimed (in this case the cooling passages) and not of the recited process steps (in this case the carbon fiber removal process) which must be established. We are therefore of the opinion that when the prior art discloses a product which reasonably appears to be either identical with or only slightly different than a product claimed in a product-by-process claim, a rejection based alternatively on either section 102 or section 103 of the statute is eminently fair and acceptable. As a practical matter, the Patent Office is not equipped to manufacture products by the myriad of processes put before it and then obtain prior art products and make physical comparisons therewith.” (see MPEP 2113)
Furthermore, the limitation “by interweaving the carbon fibers the integrity of the braided structure is not compromised when the carbon fibers are removed” is construed to be functional language not structurally distinguishable over the prior art because the limitation indicates a manner of operating the device or an intended result. Furthermore, a claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). Since, Uskert teaches all required structure for the claim, Uskert anticipates the claim as written.
In Reference to Claim 2
Uskert teaches:
The ceramic matrix component of claim 1(see rejection of claim 1 above), wherein the ceramic matrix component is an airfoil(100 is an airfoil; Fig 2; Col 3, ll. 30-42).
In Reference to Claim 3
Uskert teaches:
The ceramic matrix component of claim 2(see rejection of claim 2 above), wherein the airfoil has a root(130,144; Fig 7) and the core has cooling passages in the root(110a provides cooling passages in portion 130 of the root).
In Reference to Claim 4
Uskert teaches:
The ceramic matrix component of claim 2(see rejection of claim 2 above), wherein the cooling passages are located in a radial direction(as shown in Fig 6-7, air enters the airfoil at 120 flows radially outward and exits the airfoil at 122, thus the passages are located in the radial direction).
In Reference to Claim 5
Uskert teaches:
The ceramic matrix component of claim 2(see rejection of claim 2 above), wherein the cooling passages in the fibrous core terminate at a leading edge(as shown in Fig 6, the cooling passages terminate at the leading edge proximate 122).
In Reference to Claim 6
Uskert teaches:
The ceramic matrix component of claim 2(see rejection of claim 2 above), wherein the cooling passages in the fibrous core terminate at the trailing edge(as shown in Fig 6, the cooling passages terminate at the trailing edge proximate 122).
In Reference to Claim 7
Uskert teaches:
The ceramic matrix component of claim 2(see rejection of claim 2 above), wherein the cooling passages in the fibrous core connect to passages(122) in the ceramic matrix composite shell(clearly shown in Fig 6-7).
In Reference to Claim 8
Uskert teaches:
The ceramic matrix component of claim 2(see rejection of claim 2 above), wherein the fibrous core further comprises a ceramic foam(Col 3, ll. 9-48).
In Reference to Claim 9
Uskert teaches:
The ceramic matrix component of claim 8(see rejection of claim 8 above), wherein the ceramic foam is present at a leading edge, a trailing edge or both(both as shown in Fig 6).
In Reference to Claim 10
Uskert teaches:
The ceramic matrix component of claim 1(see rejection of claim 1 above), wherein the component is a vane, blade, or vanes(Col 4, ll. 41-43).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN P WOLCOTT whose telephone number is (571)272-9837. The examiner can normally be reached M-F 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Court D. Heinle can be reached on (571) 270-3508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN P WOLCOTT/Primary Examiner, Art Unit 3745